Title: From George Washington to George Clinton, 21 June 1781
From: Washington, George
To: Clinton, George


                        
                            Dear Sir
                            Head Quarters New Windsor June 21st 1781
                        
                        I have just received a Letter from Brigadier General Clinton of the 15th enclosing the examination of two
                            Prisoners who were lately taken by one of his Scouts from whence it appears the Enemy in Canada, have not made any
                            Movements in force, or preparations for an incursion; and indeed this intelligence corresponds so exactly with that, which
                            has been received through other channels, that I cannot but regret having sent the Reinforcement to the Northward, at a
                            time when the aid of every Man was so essential to the success of the operations in contemplation.
                        As it will be indispensably necessary, when we advance towards the Enemy’s Lines, to withdraw the regular
                            Force from the Northward, I have thought proper to advice General Clinton & Your Excellency of it, that provision
                            might be made as far as practicable, to replace these Troops with the Men engaged for the Campaign, and the three Year’s
                            Service. At the same time that I express my unhappiness at being forced to the measure, and assure Your Excellency, that
                            nothing but necessity could induce me to recall the Continental Troops, I wish it may be understood, that when the Moment
                            of operating arrives there is not any consideration which can persuade me to counteract the plan that has been concerted
                            between the Count de Rochambeau & myself.—But, lest the Enemy should attempt to take advantage of their absence, to make inroads on the frontier in
                            Order to distract our attention, and cause a diversion in favor of their most important Post, I beg leave to recommend in
                            the strongest terms that every Means in your pow’r should be made use of, to guard against such an event. I will also take
                            the liberty to suggest, whether an additional security might not be afforded to those parts which are exposed to the ravages of
                            the Enemy, by my sending a Continental Officer to assist in rousing and assembling the force of the Country, and to put at
                            the Head of such Volunteers & Militia as might be drawn together on an emergency from the district of Country
                            called Vermont and whether in that case, Brigadier Genl Stark would not be a proper person to employ on
                            this service, especially as he has already obtained a reputation from his successes in that quarter, as he is undoubtedly
                            a man of bravery, and has been accustomed to command irregular Troops in action: It appears to me a popular Officer in
                            that situation would be extremely advantageous on many accounts. Whether there may be any reasons of State against it I
                            know not; I have therefore submitted it to your consideration. I beg your opinion freely on the subjec,t and have the honor
                            to be With great regard & esteem Your Excellency’s Most Obedient Servant
                        
                            Go: Washington

                        
                    